Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of compound of claim 14 having the following structure 

    PNG
    media_image1.png
    210
    383
    media_image1.png
    Greyscale
  as the elected compound of the formula (I) and lung cancer as the elected cancer in the reply filed on 07/15/2021 is maintained. It is noted that claim 35 recites Sjogren’s syndrome. Claim 35 is drawn to a non-elected species. As such, claim 35 is withdrawn. 
Additionally, newly submitted claims 36-42 would have been subjected to the following restriction:
Newly claims 36-42, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 21-35 and 43, drawn to a method of treating a disease or disorder in a subject in need thereof, the method comprising administering to the subject a composition comprising a pharmaceutically acceptable excipient and a compound of Formula (I), classified in C12Q1/6886.
II. Claims 36-42, drawn to a topical formulation comprising a pharmaceutically acceptable carrier and a compound of the formula (I), classified in A31K31/6615.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be practiced with another materially different process of using that product such as inflammatory pain. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 36-42 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

				Claim Status
Claims 1-20 is canceled. Claims 21-43 are pending. Claims 26-29 and 31-42 are withdrawn. Claims 21-25,30, and 43 are examined in accordance to the elected species. 
The amendment filed on 12/03/2021 in response to the Non-Final office Action of 08/05/2021 is acknowledged and has been entered.

Action Summary
Claims 20-25 and 30 rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives are withdrawn in light of the claim amendment. 
s 20-25 and 30 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Kashfi et al, JPET 303:1273–1282, 2002, cited herein as "Kashfi-2002 et al.” in view of Kashfi et al, Biochemical and Biophysical Research Communication 358 (05-2007), herein “Kashfi-2007 et al.”, and Rephaeli (US5, 939,455), and Thun et al., J Natl Cancer Inst 2002; 94:252–66. Kashfi-2002 et al., “Kashfi-2007 et al., and Rephaeli can be found in the parent case # 14/858,393 are maintained, but modified and revisited in light of the addition of new claim 43. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	Claims 20-25,30, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Kashfi et al, JPET 303:1273–1282, 2002, cited herein as "Kashfi-2002 et al.” in view of Kashfi et al, Biochemical and Biophysical Research Communication 358 (05-2007), herein “Kashfi-2007 et al.”, and Rephaeli (US5, 939,455), and Thun et al., J Natl Cancer
Inst 2002; 94:252–66. Kashfi-2002 et al., “Kashfi-2007 et al., and Rephaeli can be found in the parent case # 14/858,393.
	Kashfi-2002 et al. teaches novel nitric oxide (NO)-donating nonsteroidal anti-inflammatory drugs, which are safer than their NSAID counterparts, inhibit the growth of colon cancer cells with far greater potency than traditional NSAIDs, see Abstract. Moreover, Kashfi-2002 et al. teaches the following NO-NSAIDs:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

which are prepared in dimethyl sulfoxide (DMSO), see page 1274. Moreover, Kashfi-2002 et al. teaches of the four NO-NSAIDs tested, NO-ASA was consistently the most potent NO-NSAID in all cancer cell lines, see page 1280, second column, and second para. 
	Kashfi-2002 et al. does not teach the elected compound having the following structure

    PNG
    media_image1.png
    210
    383
    media_image1.png
    Greyscale
for treating colon cancer. 
	Kashfi-2007 et al. teaches No-NSAIDs consist of a conventional NSAID to which the NO releasing –ONO2- is attached covalently through a spacer 

    PNG
    media_image3.png
    355
    817
    media_image3.png
    Greyscale
; their design is based on the expectation that the releasing NO they would render the stomach harmless from the inhibition of cyclooxygenase brought about the NSAID, an effect generally thought to account for their gastroduodenal toxicity, see page 1090, first col. Moreover, Kashfi-2007 et al. teaches NO-releasing moiety is not required for the observed biological effect in cancer cell lines, rather, it is the spacer that is responsible for the biological actions of NO-ASA, with the NO-releasing moiety restricted to the role of a leaving group that facilitates the release and activation of the spacer, see page 1090, second col. Kashfi-2007 et al teaches since the data suggest that the NO-donating moiety of NO-ASA is not crucial for its biological activity and that the spacer is chemically reactive, two compounds were synthesized:

    PNG
    media_image4.png
    138
    446
    media_image4.png
    Greyscale
, see page 1098, first column, last para, wherein both said compounds were able to inhibit the growth of cultured HT-29 human colon cancer cells, see page 1099, first para, first col. Furthermore, Kashfi-2007 et al teaches (a) when reconstituting the structural components of NO-ASA, the effect of the parts does not equal the effect of the whole molecule; (b) the spacer part of the molecule is chemically active; and (c)
2, -Cl, and –OPO3(C2H5)2 ) display biological activity similar to that of NO-ASA, see page 1099, first col, second para. 
	Thun et al. teaches experimental studies indicate that NSAIDs inhibit many induced and transplanted cancers in various animal models, although the evidence for this is more limited than that for colorectal cancer. Other cancers potentially affected by NSAIDs include tumors of the esophagus, stomach, skin, breast, and lung, prostate, and urinary bladder, see page 256, right col, first para.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select the NO-Sulindac taught by Kashfi-2002 et al. and modify said compound by substituting the leaving group (i.e. –NO2- moiety) with the OPO3(C2H5)2, and administer said compound for treating lung cancer in addition to colon cancer. One would have been motivated by the fact that Kashfi-2007 et al. teaches Kashfi-2007 et al teaches (a) when reconstituting the structural components of NO-ASA, the effect of the parts does not equal the effect of the whole molecule; (b) the spacer part of the molecule is chemically active; and (c) molecules in which either the ASA or the –ONO2 group have been replaced (the latter by a good leaving group such as –ONO2, -Cl, and –OPO3(C2H5)2 ) display biological activity similar to that of NO-ASA, see page 1099, first col, second para and also because NSAIDs are known to be effective for treating lung cancer as taught by Thun et al . One would have reasonably expected the modified compound to exhibit excellent anti-cancer activity in colon cancer to effectively treat lung cancer with success.
		
Applicant’s argument and Response to Applicant’s argument
Applicant argues that Kashfi-2002 does not disclose phospho-sulindac I or II. Instead, Kashfi-2002 discloses nitric oxide (NO)-donating nonsteroidal anti-inflammatory drugs (NO-NSAIDs) where a spacer links the NSAID to the NO group. In particular, Kashfi-2002 discloses NO-sulindac, which features a -(CH2)4- spacer and NO-aspirin, which features an aromatic spacer. No-aspirin (NO-ASA) is taught as being the most potent NO-NSAID in all cell lines tested (except for the lung cancer cell line) in Kashfi-2002. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present, case, the Examiner agrees that Kashfi-2002 does not teach phospho-sulindac I or II and lung cancer. However, Kashfi-2002 teaches NO-sulindac, which features a -(CH2)4- spacer and NO-aspirin, which features an aromatic spacer for inhibiting the growth of colon cancer. Kashfi-2002 teaches compared with sulindac, NO-sulindac showed its weakest effect in lung cancer, being close to the traditional sulindac, whereas it was 16 to >29 times more potent in inhibiting the growth of other cancer cell lines, see Page 1280, right col. However, just because NO-sulindac its weakest effect in lung cancer, does not mean sulindac cannot be used to treat lung cancer. In fact, Thun et al. teaches sulindac may be useful for treating lung cancer, see Abstract. Moreover, the Examiner acknowledges that Kashfi-2002 does not teach the elected phospho-sulindac I. However, Kashfi-2007 teaches since the data suggest that the NO-donating 

    PNG
    media_image4.png
    138
    446
    media_image4.png
    Greyscale
, see page 1098, first column, last para, wherein both said compounds were able to inhibit the growth of cultured HT-29 human colon cancer cells, see page 1099, first para, first col. Furthermore, Kashfi-2007 et al teaches (a) when reconstituting the structural components of NO-ASA, the effect of the parts does not equal the effect of the whole molecule; (b) the spacer part of the molecule is chemically active; and (c) molecules in which either the ASA or the –ONO2 group have been replaced (the latter by a good leaving group such as –ONO2, -Cl, and –OPO3(C2H5)2 ) display biological activity similar to that of NO-ASA, see page 1099, first col, second para. Furthermore, Thun et al. teaches experimental studies indicate that NSAIDs inhibit many induced and transplanted cancers in various animal models, although the evidence for this is more limited than that for colorectal cancer. Other cancers potentially affected by NSAIDs include tumors of the esophagus, stomach, skin, breast, and lung, prostate, and urinary bladder, see page 256, right col, first para. Therefore, a person of ordinary skill in the art would reasonably expect replacing the NO-leaving group from the NO-sulindac compound taught by Kashfi-2002 with a –OPO3(C2H5)2 moiety or leaving group to exhibit similar biological activity in lung cancer because Kashfi-2007 teaches Kashfi-2007 et al teaches (a) when reconstituting the structural components of NO-ASA, the effect of the parts does not equal the effect of the whole molecule; (b) the spacer part of the molecule is chemically active; and (c) molecules in which either the ASA or the –ONO2 2, -Cl, and –OPO3(C2H5)2 ) display biological activity similar to that of NO-ASA, see page 1099, first col, second para.
Applicant argues that Kashfi-2007 teaches that modifications to the molecule can be made when a specific aromatic spacer is used. By contrast, NO-sulindac contains an alkyl spacer. Therefore, the skilled person would not have modified NO-sulindac from Kashfi-2002 with the teaching from Kashfi-2007. There is no general teaching in Kashfi-2007 that spacers with chemical functionality different to an aromatic spacer would result in biological activity. Indeed, no other NO-NSAIDs disclosed in Kashfi-2002, which contain chemically different spacers, are active like NO-aspirin (according to Kashfi-2002). Thus, the teachings in Kashfi-2007 are specific to the disclosed aromatic spacer and are not applicable to molecules with different spacers. In response, the Examiner finds Applicant’s argument not persuasive. Specifically, the rejection is not based on substituting the aromatic spacer for the -CH2)4- spacer. Kashfi-2002 teaches NO-NSAIDs including NO-ASA and NO-sulindac wherein the NO-sudinlac taught contains a –(CH2)4- spacer with the -NO- as the leaving group for treating a variety of cancer including lung cancer. Additionally, Kashfi-2007 teaches NO-ASA molecules in which either the ASA or the –ONO2 group have been replaced (the latter by a good leaving group such as –ONO2, -Cl, and –OPO3(C2H5)2- display biological activity similar to that of NO-ASA, see page 1099, first col, second para. Furthermore, Thun et al. teaches experimental studies indicate that NSAIDs inhibit many induced and transplanted cancers including esophagus, stomach, skin, breast, and lung, prostate, and urinary bladder, see page 256, right col, first para. As such, one would reasonably expect modifying the NO-sulindac taught by Kashfi-2002 by replacing the -3(C2H5)2- to give a phosphor-sulindac compound to treat lung cancer with success. 

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628